In re Pippen, Rhonda; Pippen, B.J. Jr. et al.; — Plaintiffis); Applying for Writ of Certiorari and/or Review, Parish of More-house, 4th Judicial District Court Div. A, No. 98-205; to the Court of Appeal, Second Circuit, No. 38059-CW.
Writ granted. This case presents a very close issue on an evidentiary matter which is best left to the trial court’s great discretion. Accordingly, the judgment of the Court of Appeal in this matter is reversed, and the ruling of the trial court allowing into evidence testimony and/or records relating to defendant’s substance abuse treatment, with the appropriate limiting instructions as to its purpose, is reinstated.
VICTORY, J., would deny the writ.
TRAYLOR, J., would deny the writ.